UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 19, 2011 FRESHWATER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-140595 (Commission File Number) 98-0508360 (IRS Employer Identification No.) 30 Denver Crescent, Suite 200, Toronto, Ontario, CanadaM2J 1G8 (Address of principal executive offices and Zip Code) (416) 490-0254 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities Pursuant to a convertible note of Freshwater Technologies, Inc. dated as of May 3, 2010 for $18,000, the investor converted $7,000 on April 19, 2011 at a conversion price of $0.0006 for 11,666,667 shares of our common stock. The issuance of our shares was made pursuant to the exemption from the registration requirements of the United States Securities Act of 1933, as amended (the “Act”), provided by Section 4(2) of the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRESHWATER TECHNOLOGIES, INC. /s/ Max Weissengruber Max Weissengruber President, CEO and director Date:April 21, 2011
